Case 6:21-cv-00003-SEH Document 13 Filed 04/06/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION
CHARLES CLARY, Cause No. CV 21-03-H-SEH
Plaintiff,
vs. ORDER
REGINALD D. MICHAELS, et al.,

Defendants.

 

 

On January 13, 2021, Charles Clary (“Clary”) filed a complaint under 42
U.S.C. § 1983 alleging violation of civil rights. On January 26, 2021, the Court
allowed amendment.' Clary was instructed to “state what each defendant did, the
approximate date of the occurrence, and how that action violated or caused a

violation of a federal right.”?

An amended complaint and extensive exhibits were filed.? At most, Clary

 

| See Doc. 5 at 2-4; see also Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam);

Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012); Cato v. United States, 70 F.3d 1103, 1106
(9th Cir. 1995).

2 See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

3 See Docs. 10, 10-1.
Case 6:21-cv-00003-SEH Document13 Filed 04/06/21 Page 2 of 3

claims he did not receive psychiatric medication when a correctional officer found
him noncompliant with dispensation procedures or when an officer makes a
mistake in allocation of medication.‘ Clary does not allege he complied or
attempted to comply with dispensation procedures. He does not allege he is unable
to comply with dispensation procedures, or that any defendant was aware of his
claimed inability to comply.° He does not allege that medication was withheld as a
form of punishment for violation of tules other than those governing dispensation.
“The Due Process Clause is simply not implicated by a negligent act of an official
causing unintended loss of or injury to life, liberty, or property.”© The Amended
Complaint fails to state a claim for violation of right to adequate medical care.
Clary also alleges retaliation results from filing of a civil suit or for a
complaint that his medication was given to another inmate. He refers to “6 weeks
when Sgt. Hotchkiss would intentionally deny Plaintiff his psy medication.”’ This

allegation is incomprehensible. He does not allege that anyone denied him

 

4 See Doc. 10 at 10-11; see also Doc. 10-1 at 74.

5 See Farmer vy. Brennan, 511 U.S. 825, 837 (1994); Colwell v. Bannister, 763 F.3d 1060,
1066 (9th Cir. 2014).

® Daniels v. Williams, 474 U.S. 327, 328 (1986).

7 See Doc. 10 at 11.
Case 6:21-cv-00003-SEH Document 13 Filed 04/06/21 Page 3 of 3

medication for six weeks.’ He does not allege he complied, attempted to comply,
or is unable to comply with dispensation procedures, nor does he assert that denial
of medications did not reasonably advance the legitimate correctional goal of
maintaining an orderly procedure for dispensing medication.’ The facts do not rise
to the level of violating the Constitution. An appeal would not be taken in good
faith.

ORDERED:

1. This action is DISMISSED WITH PREJUDICE for failure to state a claim
on which relief may be granted.

2. By separate document, the clerk shall enter a judgment of dismissal.

3. The Court CERTIFIES that any appeal of this disposition would not be

taken in good faith.'°
ith
DATED this ay of April, 2021.

ant Had on

am E. Haddon
United States District Court

 

8 See Doc. 10-1 at 71-81 (Appendix K),
9 See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005).

10 See Fed. R. App. P. 24(a)(3)(A).
